                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                                :
 JULIAN FERNANDEZ,                              :
                             Petitioner,        :
                                                :
                        v.                      :                  No. 2:17-cv-02289
                                                :
 ERIC BUSH,                                     :
 THE DISTRICT ATTORNEY OF THE                   :
 COUNTY OF MONTGOMERY, and                      :
 THE ATTORNEY GENERAL OF THE                    :
 STATE OF PENNSYLVANIA,                         :
                  Respondents.                  :
                                                :

                                           OPINION

                   Petition for Writ of Habeas Corpus, ECF No. 1—Dismissed
            Report and Recommendation, ECF No. 12—Approved and Adopted in part

Joseph F. Leeson, Jr.                                                            January 18, 2019
United States District Judge

I.      INTRODUCTION

        Petitioner Julian Fernandez filed a petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254, challenging his conviction in the Montgomery County Court of Common Pleas of

two counts of possession with intent to deliver, two counts of possession of a controlled

substance, and one count of possession of drug paraphernalia. Magistrate Judge Thomas J.

Rueter issued a Report and Recommendation (“R&R”) recommending that Petitioner’s first

claim petition for a writ of habeas corpus be dismissed with prejudice as time-barred by the

statute of limitations, and Petitioner’s second claim be dismissed without prejudice as an

unexhausted claim. Petitioner filed objections to the R&R. After de novo review, this Court

overrules the objections, adopts the R&R in part as explained herein, and dismisses the habeas

petition.

                                                 1
                                              011819
II.    LEGAL STANDARD

       When objections to a report and recommendation have been filed under 28 U.S.C.

§ 636(b)(1)(C), the district court must make a de novo review of those portions of the report to

which specific objections are made. 28 U.S.C. § 636(b)(1)(C); Sample v. Diecks, 885 F.2d 1099,

1106 n.3 (3d Cir. 1989). “District Courts, however, are not required to make any separate

findings or conclusions when reviewing a Magistrate Judge’s recommendation de novo under 28

U.S.C. § 636(b).” Hill v. Barnacle, 655 F. App’x. 142, 147 (3d Cir. 2016). The “court may

accept, reject, or modify, in whole or in part, the findings and recommendations” contained in

the report. 28 U.S.C. § 636(b)(1)(C).

III.   ANALYSIS

       This Court adopts the R&R issued by Judge Rueter in part and writes separately to

address Petitioner’s objections.

       The Court adopts Judge Rueter’s R&R only in part because there have been additional

proceedings in state court since Judge Rueter issued the R&R and this created an inaccuracy.

When Judge Rueter issued the R&R, Petitioner’s second petition for state collateral relief filed

on March 29, 2016, was pending before the Pennsylvania’s Post Conviction Relief Act (PCRA)

court and the PCRA court had entered a notice of intent to dismiss the petition as untimely

without a hearing. R&R 8, ECF No. 12. Since Judge Rueter issued the R&R, the Court of

Common Pleas dismissed this second PCRA petition. Criminal Docket, Court of Common Pleas

of Montgomery County, Docket Number CP-46-CR-0006474-2007 at 22, last accessed January

06, 2019 (hereinafter, “Criminal Docket”). Petitioner appealed this dismissal to the Superior

Court on August 9, 2018, and it remains on appeal. Criminal Docket at 23. As discussed below,

this inaccuracy does not affect the analysis of Petitioner’s second claim.


                                                 2
                                              011819
       Petitioner raises three objections: (1) that Judge Rueter’s analyzed the timeliness of the

first claim incorrectly; (2) that Petitioner exhausted his second habeas claim in state court; and

(3) a general complaint about Petitioner’s habeas claim. Petitioner argues that this Court should

determine that his claims are timely and that he properly exhausted state remedies. For the

following reasons, the Court overrules all of Petitioner’s objections.

   A. Application of tolling principles to Petitioner’s claim

       Petitioner objects first to Judge Rueter’s analysis and definition of the doctrine of

equitable tolling. Obj. 2, ECF No. 13. While his objection is under the heading “equitable

tolling,” the Court construes it generally as an objection to Judge Rueter’s analysis of tolling to

his first habeas claim because Petitioner makes only statutory tolling arguments. Petitioner

argues that he filed his first PCRA petition “well within the statute of limitations applicable,” and

that the one-year period of limitations to seek habeas relief did not begin until December 30,

2016. Obj. 2. Petitioner’s argument is incorrect.

       As Judge Rueter correctly explained, Petitioner filed his first PCRA petition on

September 24, 2014, after the time for filing a PCRA petition had already expired on August 22,

2013. R&R 2. Because “[a]n untimely PCRA petition is not ‘properly filed’ under section

2244(d)(2) and does not toll the [Antiterrorism and Effective Death Penalty Act (AEDPA)]

statute of limitations.” R&R 5 n.2 (citing Pace v. DiGuglielmo, 544 U.S. 408, 412-17 (2005)),

Petitioner’s objections based on statutory tolling are overruled. As Petitioner does not offer any

explanation to excuse the untimeliness of his PCRA petition or habeas petition, his objections

based on equitable tolling are also overruled. See R&R 7-8; Jones v. Morton, 195 F.3d 153, 159

(3d Cir. 1999). Thus, the instant petition filed on May 9, 2017 was brought almost four years

after the AEDPA statute of limitations expired and the first habeas claim is untimely.



                                                 3
                                              011819
   B. Dismissal for nonexhaustion of state court remedies

       Petitioner objects to Judge Rueter’s conclusion that the second habeas claim has not been

exhausted in the state court. He cites Lambert v. Blackwell, 387 F.3d 210, 232 (3d Cir. 2004), as

support for his suggestion that he has given the state courts ample notice and time to decide the

merits of his PCRA petition. Obj. 3. While Petitioner’s reference to Lambert and O’Sullivan v.

Boerckel, 526 U.S. 838, 847 (1999), are relevant, he misinterprets the requirements. After the

Pennsylvania Supreme Court’s order removed its review of criminal and collateral appeals from

the “normal” and “established” appellate review procedure in Pennsylvania, In re Exhaustion of

State Remedies in Criminal and Post-Conviction Relief Cases, No. 218 Judicial Administration

Docket No. 1 (Pa. May 9, 2000), petitioners need not “seek review from the Pennsylvania

Supreme Court in order to give the Pennsylvania courts a ‘full opportunity to resolve any

constitutional claims.’” Lambert, 387 F.3d at 233-34. This however, does not mean that

petitioners may skip the PCRA court and Pennsylvania Superior Court. Because Petitioner’s

claim was pending in the Court of Common Pleas when Judge Rueter filed his R&R, it was

correct to dismiss Petitioner’s second claim without prejudice for nonexhaustion of state court

remedies. Although the circumstances of the second claim have changed, because Petitioner’s

PCRA petition remains pending on appeal with the Superior Court, Judge Rueter’s decision to

dismiss for nonexhaustion of state court remedies remains correct. Therefore, Petitioner’s second

objection is overruled.

   C. General objection to Petitioner’s status of incarceration

       Petitioner’s final objection deals generally with his pursuit of his PCRA claims. He

discusses how he provided fair notice on the issues of retroactivity and ex post facto laws to the

Public Defender’s Office of Montgomery County but received no assistance. Obj. 3-4. Unlike



                                                 4
                                              011819
Petitioner’s other objections, the Court is unable to construe this any way other than a general

objection to Petitioner’s status of incarceration and his view that he is being penalized unfairly.

       As explained above, pursuant to 28 U.S.C. § 636(b)(1)(C), the district court must make a

de novo review of those portions of the R&R to which specific objections are made.; Sample,

885 F.2d at 1106 n.3; Goney v. Clark, 749 F.2d 5, 7 (3d Cir. 1984) (“We are satisfied that

providing a complete de novo determination where only a general objection to the report is

offered would undermine the efficiency the magistrate system was meant to contribute to the

judicial process.”). Without a specific objection to Judge Rueter’s R&R, this Courts review is

properly limited to reviewing the record for plain error or manifest injustice. Harper v. Sullivan,

No. 89-cv-4272, 1991 U.S. Dist. LEXIS 2168, at *2 n.3 (E.D. Pa. Feb. 22, 1991); Oldrati v.

Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998). After review, the finds no plain error or manifest

injustice. As such, Petitioner’s third objection is overruled.

IV.    CONCLUSION

       After applying de novo review, this Court concludes that Judge Rueter correctly

determined that the petition for writ of habeas corpus is time-barred with respect to the first

claim and unexhausted with respect to the second claim. This Court therefore adopts the

recommendation to dismiss the habeas petition and concludes that there is no basis for the

issuance of a certificate of appealability 1 because jurists of reason would not find it debatable

that the procedural rulings are incorrect. A separate Order follows.



1
         “When, as here, the district court denies relief on procedural grounds, the petitioner
seeking a COA must show both ‘that jurists of reason would find it debatable whether the
petition states a valid claim of the denial of a constitutional right and that jurists of reason would
find it debatable whether the district court was correct in its procedural ruling.’” Gonzalez v.
Thaler, 132 S. Ct. 641, 648 (2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

                                                  5
                                               011819
BY THE COURT:




/s/ Joseph F. Leeson, Jr.
JOSEPH F. LEESON, JR.
United States District Judge




   6
011819
